UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2032



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF AGRICULTURE;
UNITED STATES FOREST SERVICE; MERIT SYSTEMS
PROTECTION BOARD; U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; NATIONAL EYE INSTITUTE;
NATIONAL INSTITUTE OF DRUG ABUSE, UNITED
STATES DEPARTMENT OF VETERANS AFFAIRS; U.S.
POSTAL INSPECTOR; UNITED STATES POSTAL SER-
VICE; BUREAU OF ALCOHOL, TOBACCO AND FIREARMS;
U.S. DEPARTMENT OF DEFENSE; DEPARTMENT OF THE
NAVY; INTERNAL REVENUE; GENERAL ACCOUNTING
OFFICE; UNITED STATES DEPARTMENT OF JUSTICE;
U.S. DRUG ENFORCEMENT AGENCY; FEDERAL BUREAU
OF INVESTIGATION; UNITED STATES DEPARTMENT OF
LABOR; NATIONAL LABOR RELATIONS BOARD; THE
UNITED STATES OFFICE OF PERSONNEL MANAGEMENT;
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; THE
VIRGINIA FEDERAL COURT; WEST VIRGINIA STATE
POLICE; COMMONWEALTH OF VIRGINIA; AUGUSTA
COUNTY VOTING REGISTRAR; VIRGINIA EQUAL
EMPLOYMENT SERVICES; VIRGINIA EMPLOYMENT
COMMISSION; VIRGINIA STATE POLICE; AUGUSTA
COUNTY SHERIFF'S DEPARTMENT; VIRGINIA DEPART-
MENT OF CORRECTIONS; VIRGINIA DEPARTMENT OF
SOCIAL SERVICES; STATE CORPORATION COMMISSION;
THE VIRGINIA STATE COURT,

                                            Defendants - Appellees.
                           No. 97-2210



JOHN PAUL TURNER,

                                           Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF AGRICULTURE;
UNITED STATES FOREST SERVICE; MERIT SYSTEMS
PROTECTION BOARD; U. S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; NATIONAL EYE INSTITUTE;
NATIONAL INSTITUTE OF DRUG ABUSE; UNITED
STATES DEPARTMENT OF VETERANS AFFAIRS; U.S.
POSTAL INSPECTOR; UNITED STATES POSTAL SER-
VICE; BUREAU OF ALCOHOL, TOBACCO AND FIREARMS;
U.S. DEPARTMENT OF DEFENSE; DEPARTMENT OF THE
NAVY; INTERNAL REVENUE; GENERAL ACCOUNTING
OFFICE; UNITED STATES DEPARTMENT OF JUSTICE;
U.S. DRUG ENFORCEMENT AGENCY; FEDERAL BUREAU
OF INVESTIGATION; UNITED STATES DEPARTMENT OF
LABOR; NATIONAL LABOR RELATIONS BOARD; THE
UNITED STATES OFFICE OF PERSONNEL MANAGEMENT;
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; THE
VIRGINIA FEDERAL COURT; WEST VIRGINIA STATE
POLICE; COMMONWEALTH OF VIRGINIA; AUGUSTA
COUNTY VOTING REGISTRAR; VIRGINIA EQUAL
EMPLOYMENT SERVICES; VIRGINIA EMPLOYMENT
COMMISSION; VIRGINIA STATE POLICE; AUGUSTA
COUNTY SHERIFF'S DEPARTMENT; VIRGINIA DEPART-
MENT OF CORRECTIONS; VIRGINIA DEPARTMENT OF
SOCIAL SERVICES; STATE CORPORATION COMMISSION;
THE VIRGINIA STATE COURT,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-429-R)




                                2
Submitted:    November 20, 1997        Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.    Robert Paul Crouch, Jr.,
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his Bivens* complaint and denying his motion for reconsidera-
tion. We have reviewed the record and the district court's orders

and find no reversible error. Accordingly, we affirm on the rea-

soning of the district court. Turner v. United States Dep't of

Agric., No. CA-97-429-R (W.D. Va. June 30 and Aug. 27, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.
                                                          AFFIRMED




      *
        See Bivens v. Six Unknown Named Agents of Fed. Bur. of
Narcotics, 403 U.S. 388 (1971).

                                  3